Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mathieu Audet on 12/3/2021.
After updated search, no other prior art of record has taught that which was presented in the amended claims.

This listing of claims replaces all prior versions and listings of claims in this application.
1-40.	(canceled)
41.	(currently amended)	A method of displaying, on a display, images from a collection of images, the method comprising:
(a)	displaying along a timeline, in chronological order and in a rectilinear fashion, a portion of an axis of images of a set which images are selected from the collection, said displaying step including displaying a first indicator of time in association with a first image, a second indicator of time in association with a second image, a third indicator of time in association with a third image, a fourth indicator of time in association with a fourth image, a fifth indicator of time in association with a fifth image, and a sixth indicator of time in association with a sixth image;
(b)	wherein the timeline along the portion of the axis has
(i)	a linear timescale when a time interval between the first indicator of time and the second indicator of time is the same as the time interval between the second indicator of time and the third indicator of time, and 
(ii)	a nonlinear timescale when the time interval between the fourth indicator of time and the fifth indicator of time is different from the time interval between the fifth indicator of time and the sixth indicator of time,
such that the second image is displayed on the axis at an analogous graphical spacings to the first image and third image with the linear timescale along the timeline, the analogous graphical spacings to the fourth image and sixth image with the nonlinear timescale along the timeline.
42.	(previously presented)	The method of claim 41, wherein the set of images is selected based, at least in part, on user selection of a commonality.
43.	(currently amended)	The method of claim 41, wherein the time interval is a of a month when the portion of the axis has the linear timescale.
44.	(previously presented)	The method of claim 41, wherein the indicator of time is displayed chronologically at a beginning of the time interval.
45.	(previously presented)	The method of claim 41, wherein the linear timescale has a time distribution that is invariable with equal lengths of time being visually represented with equal lengths of distance along the axis.
46.	(previously presented)	The method of claim 41, wherein the nonlinear timescale has a time distribution that is variable with unequal lengths of time being visually represented with equal lengths of distance along the axis.
47.	(currently amended)	The method of claim 41, further comprising at least a seventh image associated with the second indicator of time, in the time interval between the second indicator of time and the third indicator of time with the nonlinear timescale, wherein the linear timescale is modified into a nonlinear timescale that has a time distribution that is variable with equal lengths of time being visually represented with unequal lengths of distance along the axis.
48.	(currently amended)	The method of claim 47, wherein the time interval is a of a month.
49.	(previously presented)	The method of claim 41, further comprising another axis of images orthogonally located with respect to the axis of images, the another axis of images being associated with an image from the axis of images.
50.	(previously presented)	The method of claim 49, wherein the another axis is scrollable with respect to the associated image from the axis of images.
51.	(previously presented)	A non-transitory computer-readable medium having stored thereon computer-readable instructions that, when executed by a computer, cause the computer to perform operations for displaying, on a display, images from a collection of images, the operations comprising:
(a)	displaying along a timeline, in chronological order and in a rectilinear fashion, a portion of an axis of images of a set which images are selected from the collection, said displaying step including displaying a first indicator of time in association with a first image, a second indicator of time in association with a second image, a third indicator of time in association with a third image, a fourth indicator of time in association with a fourth image, a fifth indicator of time in association with a fifth image, and a sixth indicator of time in association with a sixth image;
(b)	wherein the timeline along the portion of the axis has
(i)	a linear timescale when a time interval between the first indicator of time and the second indicator of time is the same as the time interval between the second indicator of time and the third indicator of time, and 
(ii)	a nonlinear timescale when the time interval between the fourth indicator of time and the fifth indicator of time is different from the time interval between the fifth indicator of time and the sixth indicator of time,
an analogous graphical spacings to the first image and third image with the linear timescale along the timeline, and such that the fifth image is displayed on the axis at the analogous graphical spacings to the fourth image and sixth image with the nonlinear timescale along the timeline.
52.	(previously presented)	 The non-transitory computer-readable medium of claim 51, wherein the set of images is selected based, at least in part, on user selection of a commonality.
53.	(currently amended)	The non-transitory computer-readable medium of claim 51, wherein the time interval is a of a month when the portion of the axis has the linear timescale.
54.	(previously presented)	The non-transitory computer-readable medium of claim 51, wherein the indicator of time is displayed chronologically at a beginning of the time interval.
55.	(previously presented)	The non-transitory computer-readable medium of claim 51, wherein the linear timescale has a time distribution that is invariable with equal lengths of time being visually represented with equal lengths of distance along the axis.
56.	(previously presented)	The non-transitory computer-readable medium of claim 51, wherein the nonlinear timescale has a time distribution that is variable with unequal lengths of time being visually represented with equal lengths of distance along the axis.
57.	(currently amended)	The non-transitory computer-readable medium of claim 51, further comprising at least a seventh image associated with the second indicator of time, in the time interval between the second indicator of time and the third indicator of time with the nonlinear timescale, wherein the linear timescale is modified into a nonlinear timescale that has a time distribution that is invariable with equal lengths of time being visually represented with unequal lengths of distance along the axis.
58.	(previously presented)	The non-transitory computer-readable medium of claim 57, wherein the time interval is a month duration of time.
59.	(previously presented)	The non-transitory computer-readable medium of claim 51, further comprising another axis of images orthogonally located with respect to the axis of images, the another axis of images being associated with an image from the axis of images.
60.	(previously presented)	The non-transitory computer-readable medium of claim 59, wherein the another axis is scrollable with respect to the associated image from the axis of images.
 
The following is an Examiner’s statement of reasons for allowance:
Examiner has considered applicant’s arguments and amendments in view of the prior rejections and cited art. After reviewing the art and performing an updated search, the examiner finds that no combination of prior art reads on the claim as a whole. Specifically, the newly added limitations in combination with the remainder of the claim make the independent claims as a whole novel and non-obvious over the prior art. 

Therefore, Claims 41-60 are allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Ryan Barrett/
Primary Examiner, Art Unit 2145